Citation Nr: 1030145	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable evaluation for left ear hearing 
loss.

3.  Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of spontaneous left pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

A video conference hearing was held on May 20, 2010 before the 
undersigned.  A transcript of the hearing testimony is in the 
claims file.  Following the hearing, the Veteran submitted 
additional evidence that had not been reviewed by the RO with a 
waiver of the right to have this additional evidence reviewed by 
the agency of original jurisdiction in accord with 38 C.F.R. § 
20.1304.

The Board observes that a March 2009 rating decision granted 
service connection for tinnitus.  This was a complete grant of 
the benefit sought on appeal.  The Veteran has not expressed 
disagreement with the disability rating or effective date 
assigned to this disability.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue is not before the 
Board at this time.

The issue of entitlement a higher evaluation for post-operative 
residuals of spontaneous left pneumothorax is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal is requested of the appeal pertaining to service 
connection for a right ear hearing loss and a compensable 
evaluation for left ear hearing loss.


CONCLUSION OF LAW

CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to service 
connection for right ear hearing loss and a compensable 
evaluation for left ear hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


DISMISSAL

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal as to the claims for 
service connection for right ear hearing loss and a compensable 
evaluation for left ear hearing loss.  Hence, there remain no 
allegations of error of fact or law for appellate consideration.  
In March 2010 the appellant indicated that he wished to withdraw 
the above noted issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to those issues, 
and they are dismissed.



ORDER

The claim of entitlement to service connection for right ear 
hearing loss is dismissed.

The claim of entitlement to a compensable evaluation for left ear 
hearing loss is dismissed.


REMAND

The Veteran seeks a higher disability rating for his service-
connected post-operative residuals of spontaneous left 
pneumothorax.  The Veteran has stated that his service-connected 
disability has resulted in chest pain and shortness of breath.  
In conjunction with the Veteran's appeal, he was afforded VA 
examinations in June 2007 and November 2008.  The June 2007 VA 
examination report revealed a diagnosis of residuals from 
spontaneous pneumothorax, but the examiner noted that there was 
no dyspnea and no abnormal respiratory findings.  The November 
2008 VA examination report shows that the Veteran recently had a 
chest x-ray in November 2007 which revealed a slight pleural 
thickening at the left lung base.  During the examination, the 
Veteran reported chest pain, difficulty breathing, and lack of 
stamina for physical activity.  The pulmonary functioning test 
(PFTs) results showed that the Veteran's airflow rates and lung 
volume measurements were normal.  However, the examiner noted 
that the flow volume loop indicated evidence of fixed airway 
obstruction possibly of the upper airway.  The diagnosis was 
listed was left pneumothorax, s/p left thoractomy for recurrent 
pneumothorax.  In an addendum to the examination report, the 
examiner noted that the evidence of fixed airway obstruction 
possibly of the upper airway needed clinical correlation.  The 
February 2009 VA treatment record shows that a CT scan was 
performed and a diagnosis of right TVC lesions was provided.  The 
examining physician noted that the lesions may be scarring from a 
prior procedure but was unlikely to be cancer.  

In reviewing the evidence of record, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claim for a higher disability rating.  As noted above, 
the February 2009 VA treatment record included a diagnosis of TVC 
lesions.  However, the VA examiners did not discuss whether the 
TVC lesions are part of or otherwise related to the Veteran's  
service-connected disability.  Furthermore, the VA examination 
reports of record do not specifically identify the current 
residuals that the Veteran experiences with respect to his 
service-connected disability.  Therefore, the Board finds that a 
new VA examination is required to determine the current residuals 
of post-operative spontaneous left pneumothorax.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 
Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In addition, the Board recognizes that the November 2008 VA 
examiner explained that the PFTs, with respect to airflow rates 
and lung volume measurements were normal, but that the flow 
volume loop indicated evidence of fixed airway obstruction 
possibly of the upper airways.  However, the actual results of 
the PFT have not been incorporated into the record and on remand 
such test results should be obtained.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA treatment records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a decision 
is made).  It is thus necessary that the outstanding VA records 
(PFT results) described above be obtained for consideration in 
connection with the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical 
Center in Louisville, Kentucky and attempt to 
obtain a copy of the PFT results taken at 
that facility in November 2008.  The records 
obtained should be associated with the 
Veteran's claims folder.  All efforts to 
obtain the PFT results should be fully 
documented and if they are unavailable, the 
VA facility should provide a negative 
response.

2.  Schedule the Veteran for a VA examination 
to determine the current severity of the 
Veteran's service-connected post-operative 
residuals of spontaneous left pneumothorax.  
A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be performed and all 
findings should be reported in detail.  A 
comprehensive clinical history should be 
obtained.  The examination report should 
include discussions of the Veteran's 
documented medical history and assertions.  
The examiner must identify all residuals, if 
any, the Veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected post-
operative residuals of spontaneous left 
pneumothorax.  

In providing the above opinion, the examiner 
should also address the November 2007 x-ray 
findings, the diagnosis of TVC lesions, and 
the Veteran's complaints of shortness of 
breath and chest pain and whether these 
diagnoses/symptoms are part and parcel to the 
Veteran's service-connected post-operative 
residuals of pneumothorax.  

All necessary tests, including a PFT, must be 
conducted, and clinical findings must be 
recorded in detail.  The PFT must be 
conducted post-drug therapy and must so 
state.  The examiner must review the results 
of any testing prior to completion of the 
report.  Specifically, the PFT must provide a 
value for FEV-1/FVC and a value for DLCO 
(SB), both expressed as a percentage of 
predicted value. The PFT must also provide a 
value for the Veteran's maximum exercise 
capacity expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


